64 F.3d 674
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NESTLE REFRIGERATED FOOD CO., Plaintiff/Appellee,v.The UNITED STATES, Defendant/Appellant.
No. 95-1123.
United States Court of Appeals, Federal Circuit.
July 25, 1995.

1
Lynn S. Baker, Kattin Muchin & Zavis, Chicago, IL, for plaintiff-appellee.


2
Mikki Graves Walser, Dept. of Justice, Civ. Div., Commercial Litigation Br., International Trade Field Office, New York City, for defendant-appellant.


3
CIT,


4
DISMISSED.

ORDER

5
Upon reading and filing defendant-appellant's consent motion to dismiss this appeal without prejudice to reinstatement and to remand this action to the United States Court of International Trade; upon consideration of other papers and proceedings herein; and upon due deliberation, it is hereby


6
ORDERED that Appeal No. 94-1165 is dismissed without prejudice to reinstatement; and it is further


7
ORDERED that this action is remanded to the United States Court of International Trade, to enable it to enter a Stipulated Judgment on Agreed Statement of Facts, which will be submitted by the parties to the Court of International Trade; and it is further


8
ORDERED that each party will bear their own costs, fees and expenses.